 1    EILEEN R. RIDLEY, CA Bar No. 151735             VALERIE M. WAGNER (SBN 173146)
        eridley@foley.com                             VWAGNER@GCALAW.COM
 2     Foley & Lardner LLP                            KIMBERLY A. DONOVAN (SBN 160729)
      555 California Street                           KDONOVAN@GCALAW.COM
 3    Suite 1700                                      GCA LAW PARTNERS LLP
      San Francisco, CA 94104-1520                    2570 W. EL CAMINO REAL
 4    Telephone: 415.434.4484                         MOUNTAIN VIEW, CA 94040, SUITE 400
      Facsimile: 415.434.4507                         TEL: (650) 428-3900
 5                                                    FAX: (650) 428-3901
      JAMI A. GEKAS, (Pro Hac Vice to be filed)
 6      jgekas@foley.com                              ATTORNEYS FOR DEFENDANT A.Z.
      Foley & Lardner LLP
 7    321 North Clark Street
      Suite 3000
 8    Chicago , IL 60654-4762
      Telephone: 312.832.4500
 9    Facsimile: 312.832.4700
10    ROBERT S. WEISBEIN, (Pro Hac Vice to be
      filed)
11       rweisbein@foley.com
      Foley & Lardner LLP
12    90 Park Avenue
      New York, NY 10016-1314
13    Telephone: 212.682.7474
      Facsimile: 212.687.2329
14
      Attorneys for Plaintiff CHEGG, INC.
15

16
                                 UNITED STATES DISTRICT COURT
17
                               NORTHERN DISTRICT OF CALIFORNIA
18
                                            SAN JOSE DIVISION
19   CHEGG, INC.,                                    Case No. 19-cv-7511-EJD
20                                     Plaintiff,     STIPULATION AND [PROPOSED] ORDER
                                                      ENLARGING TIME FOR INITIAL CASE
21                vs.                                 MANAGEMENT CONFERENCE AND JOINT
                                                      CASE MANAGEMENT STATEMENT
22   A.Z.,
23                                   Defendant.
24

25

26

27

28

       STIPULATION ENLARGING TIME; Case No. 19-cv-7511-EJD
 1          Pursuant to Local Rule 6-2, Plaintiff Chegg, Inc., (“Chegg”) and Defendant A.Z. (“A.Z.”) hereby
 2   stipulate, by and through their respective counsel of record, as follows:
 3                                                  WHEREAS
 4          WHEREAS the Complaint in this action was filed on November 14, 2019;
 5          WHEREAS, on November 14, 2019, the Court issued its Case Management Order setting the
 6   Initial Case Management Conference for February 12, 2020, and making the Joint Case Management
 7   Statement due by February 5, 2020 [Dkt. 3];
 8          WHEREAS, on December 13, 2019, following reassignment of the case to Hon. Edward J.
 9   Davila, the Court reset the Initial Case Management Conference to March 5, 2020, with the Joint Case
10   Management Statement due by February 24, 2020 [Dkt. 10];
11          WHEREAS, on February 12, 2020, Chegg requested an extension of time to effect service of the
12   complaint in light of expedited discovery that revealed the identity of Defendant A.Z. [Dkt. 11];
13          WHEREAS, on February 13, 2020, the Court granted Chegg’s request for an extension of time to
14   serve the complaint and reset the Initial Case Management Conference to April 30, 2020, with the Joint
15   Case Management Statement due by April 20, 2020 [Dkt. 13];
16          WHEREAS, on April 15, 2020, the parties filed a joint stipulation to enlarge the time for the
17   Initial Case Management Conference and Joint Case Management Statement in light of the parties’
18   active settlement negotiations and of Chegg’s intent to file an amended complaint that names an
19   additional defendant identified in discovery [Dkt. 20];
20          WHEREAS, on April 16, 2020, the Court granted the parties’ stipulation and reset the Initial
21   Case Management Conference to May 28, 2020, at 10:00 A.M., with the Joint Case Management
22   Statement due May 18, 2020 [Dkt. 21];
23          WHEREAS, on May 7, 2020, the Court granted the parties’ stipulated requests to continue the
24   Initial Case Management Conference to June 25, 2020, with the Joint Case Management Statement due
25   by June 15, 2020, and to extend the deadline for A.Z. to respond to the complaint to June 15, 2020 [Dkt.
26   23];
27          WHEREAS, on June 12, 2020, the Court granted the parties’ stipulated requests to continue the
28   Initial Case Management Conference to July 30, 2020, with the Joint Case Management Statement due

       STIPULATION ENLARGING TIME; Case No. 19-cv-7511-EJD
                                         -1-
 1   by July 16, 2020, and to extend the deadline for A.Z. to respond to the complaint to July 8, 2020 [Dkt.
 2   25];
 3            WHEREAS the parties have reached agreement in principle on, but are still finalizing the terms
 4   of, a settlement pursuant to which Chegg will move to dismiss A.Z.;
 5            WHEREAS the parties therefore agree that it would promote efficiency and conserve the Court’s
 6   and the parties’ resources for the Initial Case Management Conference and Joint Case Management
 7   Statement, and Defendant’s deadline to respond to the Complaint, to be further continued to allow time
 8   for the above-mentioned amendment and settlement;
 9            WHEREAS neither party believes this change will negatively impact the schedule in this case.
10                                                STIPULATION
11            THEREFORE, IT IS HEREBY STIPULATED AND AGREED between Chegg and
12   A.Z., through their respective counsel of record, that:
13         1. The Initial Case Management Conference currently set for July 30, 2020, at 10:00 A.M., be
14   continued to September 3, 2020, with the Joint Case Management Statement due by August 20, 2020;
15   and
16         2. The deadline for Defendant to respond to the Complaint be continued from July 8, 2020, to
17   August 21, 2020.
18

19            DATED: JULY 7, 2020                    FOLEY & LARDNER LLP
20

21

22                                                   /s/ Eileen R. Ridley
                                                     EILEEN R. RIDLEY
23                                                   California Bar No. 151735
                                                     JAMI A. GEKAS (Pro Hac Vice to be filed)
24                                                   ROBERT S. WEISBEIN (Pro Hac Vice to be filed)
                                                     Attorneys for Plaintiff
25                                                   CHEGG, INC.
26

27

28

       STIPULATION ENLARGING TIME; Case No. 19-cv-7511-EJD
                                         -2-
 1
         DATED: JULY 7, 2020           GCA LAW PARTNERS LLP
 2

 3

 4
                                       /s/ Valerie M. Wagner
 5                                     Valerie M. Wagner
                                       Attorneys for Defendant
 6                                     A.Z.
 7

 8

 9       DATED: ____________           IT IS SO ORDERED

10

11

12                                     EDWARD J. DAVILA
                                       UNITED STATES DISTRICT COURT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION ENLARGING TIME; Case No. 19-cv-7511-EJD
                                       -3-
 1                                      SIGNATURE ATTESTATION
 2          Pursuant to Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of this Stipulation
 3   has been obtained from all signatories to the Stipulation.
 4

 5          DATED: JULY 7, 2020                      GCA LAW PARTNERS LLP
 6

 7

 8                                                   /s/ Valerie M. Wagner
                                                     VALERIE M. WAGNER
 9                                                   California Bar No. 173146
10                                                   Attorneys for Defendant
                                                     A.Z.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

       STIPULATION ENLARGING TIME; Case No. 19-cv-7511-EJD
                                         -4-
